
	

116 HRES 788 IH: Expressing the sense of Congress that the Office of the Speaker of the House is vacant.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		116th CONGRESS
		2d Session
		H. RES. 788
		IN THE HOUSE OF REPRESENTATIVES
		
			January 10, 2020
			Mr. Griffith (for himself, Mr. Meadows, Mr. Hice of Georgia, Mr. Gosar, Mr. Biggs, Mr. Mooney of West Virginia, Mr. Davidson of Ohio, Mr. Cloud, Mr. Carter of Georgia, Mr. Budd, Mr. Burgess, Mr. DesJarlais, Mr. Buck, Mr. Perry, Mr. Gaetz, Mr. Harris, Mr. Duncan, Mr. Byrne, Mr. David P. Roe of Tennessee, Mr. Cline, and Mr. Roy) submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Expressing the sense of Congress that the Office of the Speaker of the House is vacant.
	
	
 Whereas, on December 18, 2019, the House of Representatives passed H. Res. 755, impeaching Donald John Trump, President of the United States;
 Whereas, on December 18, 2019, a motion to reconsider H. Res. 755 was laid upon the table; Whereas laying a motion to reconsider on the table is an act that extinguish[es] reconsideration of the bill in question;
 Whereas the motion to lay on the table is used in the House for a final, adverse disposition of a matter without debate;
 Whereas after a bill is passed, there can be no further alteration of it in any point; Whereas, upon adoption of the Articles of Impeachment, which do not name managers, the House subsequently adopts resolutions electing managers to present the articles before the Senate, notifying the Senate of the adoption of articles and election of managers, and authorizing the managers to prepare for and to conduct the trial in the Senate;
 Whereas President Andrew Johnson was impeached by the House of Representatives on March 2, 1868, and the Articles of Impeachment against him were delivered to the Senate on March 4, 1868;
 Whereas President William Jefferson Clinton was impeached by the House of Representatives on December 19, 1998, and the Articles of Impeachment against him were delivered to the Senate the same day;
 Whereas President Donald John Trump was impeached by the House of Representatives on December 18, 2019, and the Articles of Impeachment against him have yet to be delivered to the Senate;
 Whereas no further action can be taken by the House of Representatives to address H. Res. 755; Whereas it is the duty of the Speaker of the House to oversee election of managers to carry the Articles in obedience to the resolution of the House to the bar of the Senate, the House having previously informed the Senate;
 Whereas H. Res. 755 is the resolution of the House to inform the Senate; Whereas failure to present H. Res. 755 implies physical inability to discharge the full duties of the Speaker of the House of Representatives; and
 Whereas Clause 8(b)(3)(C) of Rule One of the House Rules states a vacancy in the Office of Speaker may exist by reason of the physical inability of the Speaker to discharge the duties of the office: Now, therefore, be it
	
 (1)That Speaker of the House Nancy D. Pelosi is unable to perform an essential part of her administrative duties and is thus incapacitated; and
 (2)that incapacity creates a vacancy in the office of the Speaker of the House of Representatives in accordance with Clause 8(b)(3)(C) of Rule One of the House Rules.
			
